Citation Nr: 1144466	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right shoulder residuals of separation with moderate impingement syndrome.

2.  Entitlement to an initial rating greater than a 10 percent rating for residuals of bilateral bunionectomies of the great toes.

3.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for post-traumatic migraine headaches prior to June 11, 2010 and a rating greater than 30 percent from June 11, 2010.

5.  Entitlement to an initial rating greater than 10 percent for cervical spine degenerative disc disease (DDD).

6.  Entitlement to an initial compensable rating for left ear sensorineural hearing loss.

7.  Entitlement to service connection for right ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

During the pendency of this appeal, the RO granted increased ratings for the Veteran's bilateral bunionectomies, post-traumatic headaches and GERD.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, these issues are still properly before the Board here and the issue has been appropriately rephrased above.

In contrast, the Veteran also perfected appeals seeking service connection for bilateral restless leg syndrome and sleep apnea.  Service connection was granted for those conditions in rating decisions dated May 2009 and May 2010 respectively.  The Veteran did not appeal the initial rating assigned and, therefore, the claims are no longer before the Board here.  Cf. id.

The issue of entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss, dizziness and loss of concentration, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues if increased rating for cervical spine DDD and left ear hearing loss along with entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's right shoulder disability is manifested by pain, moderate impingement syndrome, guarded movement, limited forward flexion no worse than 95 degrees, and limited abduction no worse than 95 degrees.

2.  The Veteran's right foot status post bunionectomy involves resection of the metatarsal head has been manifested by pain, tenderness and mild degenerative joint disease (DJD), but has not equated to a moderately severe foot injury or to a severe disability equivalent to amputation of the great toe since discharge. 

3. The Veteran's left foot status post bunionectomy involves resection of the metatarsal head has been manifested by pain, tenderness and mild DJD, but has not equated to a moderately severe foot injury or to a severe disability equivalent to amputation of the great toe since discharge.

4.  The Veteran's GERD is manifested by required daily medicine for control, but with no other significant symptoms.  

5.  During the entire appellate time frame, the Veteran's post-traumatic migraine headaches have been manifested by frequent prostrating attacks requiring daily medication for control, but have not caused severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for dominant right shoulder residuals of separation with moderate impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5024, 5201 (2011).

2. The criteria for an initial, separate 10 percent rating, but no more, for right foot status post bunionectomy have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5010, 5280, 5284 (2011). 

3. The criteria for an initial, separate 10 percent rating, but no more, for left foot status post bunionectomy have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5010, 5280, 5284 (2011).

4.  The criteria for a rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

5.  The schedular criteria for a rating of 30 percent, but no more, for chronic headaches have been met for the entire appellate time frame. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2008, 2009 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings and, thus the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.
  
Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.


Right Shoulder

The RO assigned the initial 10 percent rating for the Veteran's right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201-5024.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that limitation of motion of the arm is the service-connected disorder, and it is rated as if the residual condition is tensosynovitis under Diagnostic Code 5024, which is in turn rated on limitation of motion, as degenerative arthritis. 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion of the shoulder is rated under are 38 C.F.R. § 4.71a, DC 5201.

Normal range of motion of the shoulder is 180 degrees forward elevation (flexion), 180 degrees shoulder abduction, and 90 degrees external and internal rotation. See 38 C.F.R. § 4.71a, Plate I.  Under DC 5201, a 20 percent rating is assigned if the arm's range of motion is limited to shoulder level (flexion or abduction limited to approximately 90 degrees).  A 30 percent or 20 percent disability rating is assigned where range of motion is limited midway between side and shoulder level (flexion or abduction greater than 25 degrees, but less than 90 degrees) depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  A 40 percent or 30 percent disability rating is assigned where flexion or abduction is limited to 25 degrees depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  In this case, the Veteran is right-hand dominant and, therefore, the dominant side ratings apply here.  

The Veteran injured his right shoulder in a motorcycle accident while on active duty.  He was afforded a VA examination in January 2008 prior to separation from the military and, since separation in March 2009.

At the time of the January 2008 VA examination, the Veteran complained of pain in the right shoulder, but range of motion was within normal limits.  That is, forward flexion and abduction were normal from 0 degrees to 180 degrees.  Although the Veteran complained of significant pain throughout the range of motion, no change of motion was appreciated by the examiner after three repetitions.  The Veteran was diagnosed with residuals of a right shoulder AC separation.

After service, the Veteran's treatment records are largely in regard to back, neck and radiating arm pain, to include frequent cortisone injections.  

The Veteran was more recently afforded a VA examination in March 2009 where the Veteran again complained of pain and stiffness, but denied incapacitating episodes or the need of assistive devices.  On examination the examiner noted the Veteran's movements were guarded, but the shoulder was not swollen and had no presence of edema.  The Veteran indicated on the job he would use his left hand, despite being right hand dominant, for some lifting activities with needed rest breaks because of his right shoulder.  The Veteran indicated being absent from work approximately 2 weeks in the last year.  The Veteran's forward flexion and abduction were both limited to 95 degrees.  The Veteran complained of pain throughout the range of motion, but the examiner did not appreciate any change of range of motion on repetition.  The examiner diagnosed the Veteran with right shoulder residuals of separation with moderate impingement syndrome.

In short, the medical evidence indicates the Veteran's right shoulder disability is primarily manifested by complaints of pain, tenderness, and limited range of motion, to include forward flexion limited to no worse than 95 degrees and abduction limited to no worse than 95 degrees.  

Under 5201, a higher 20 percent rating is warranted where arm motion is limited to at least the shoulder level (i.e., approximately 90 degrees).  See id. § 4.71a, DC 5201.  In this case, the most recent VA examiner noted limited motion to 95 degrees. 

Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Here, the Veteran told the examiner in 2009 that his right shoulder causes obstacles with his job and despite being right hand dominant, he uses his left hand for some lifting activities, taking frequent breaks on the job.  He further indicated missing approximately two weeks of work.  It is unclear, however, whether the absenteeism is solely due to his right shoulder.  The Board further notes the Veteran's employer submitted a statement in September 2008 noting the Veteran's medical conditions, to include joint pain, but also indicating the Veteran was a good worker and manages to work through the pain when necessary.

In light of the evidence of some functional loss of the right arm due to pain, the Board concludes the Veteran's range of motion is more closely approximates the a finding that it is limited to shoulder level.  The Veteran, therefore, is entitled to a higher rating of 20 percent, but no more, under DC 5201.

No higher rating may be given under any other potentially applicable Diagnostic Code.  The Board notes that there are other Diagnostic Codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

X-rays throughout time have not confirmed any dislocations, malunion or other impairment with the Veteran's shoulder bones, to include the humerus, clavicle or scapula and, therefore, application of DCs 5202 or 5203 would not be appropriate here. Similarly, while the Veteran's right shoulder has exhibited some amount of limited motion, his right shoulder is not medically shown to be ankylosed (or "frozen") and, therefore, DC 5200 is not for application. 

Again, the Veteran's right shoulder disability is manifested by pain, moderate impingement syndrome, limited motion and other functional impairment affecting his job.  For these reasons, the Board finds a higher rating of 20 percent is warranted, but no higher. 

Residuals of Bilateral Bunionectomies

The Veteran's right and left foot status post bunionectomies are currently rated together as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5280-5010, which may be read to indicate that hallux valgus, unilateral, is the service-connected disorder, and it is rated as if the residual condition is arthritis under DCs 5003, 5010.  See 38 C.F.R. § 4.27.  

Under DC 5003, a 10 percent rating is assigned with x-ray involvement (of arthritis) of 2 or more major joints or 2 or more minor joint groups.  Id.  A 20 percent rating is assigned when there are also occasional incapacitating exacerbations of the arthritis.  Id.  In this case, the RO assigned a 10 percent combined rating of the bilateral feet in light of x-ray evidence of arthritis of the bilateral great toes (minor joints) following the bunionectomies.  The RO reasoned that separately, the toes were non-compensable, but if rated together, the combined residuals warranted a 10 percent rating under DC 5010.

DC 5280, however, rates foot disabilities manifested by unilateral hallux valgus.  Under DC 5280, a 10 percent rating is warranted for unilateral hallux valgus that was operated with a resection of the metatarsal head or if equivalent to the amputation of the great toe. This is the maximum schedular rating for this disability. 38 C.F.R. § 4.71a, DC 5280.

Under Diagnostic Code 5284, general foot injuries are rated as 10 percent for moderate, 20 percent for moderately severe, and 30 percent for severe.  38 C.F.R. § 4.71a, DC 5284.  The Board observes that the words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's service treatment records confirm the Veteran underwent bunionectomy surgery in 2007 for his bilateral great toes.  The Veteran was afforded VA examinations in January 2008 and March 2009.  At those times, the examiner noted the Veteran's past bilateral bunionectomies and the Veteran's current complaints of pain and stiffness of the bilateral great toes.  The Veteran's feet did not exhibit swelling or edema, but were tender on examination.  The Veteran was diagnosed with bilateral great toe strain, residual of bunionectomies.  

A bunionectomy, by definition is an excision of an abnormal prominence on the medial aspect of the first metatarsal head.  See Dorland's Illustrated Medical Dictionary 264 (31st ed. 2007). Excision is another word for resection.  See Dorland's at 1649. 

Given that essential resection of the first metatarsal head for both feet are affirmatively established while the Veteran served on active duty, a 10 percent rating per foot is warranted for the entire period on appeal under DC 5280.  As noted above, DC 5280 awards a 10 percent rating for unilateral hallux valgus status-post resection of the metatarsal head and 10 percent is the maximum rating available under DC 5280.  38 C.F.R. § 4.71a, DC 5280.  The Veteran had bilateral bunionectomies and, therefore, is entitled to two separate 10 percent ratings, one per foot.

As indicated above, the only other rating code that might potentially provide for a higher rating would be DC 5284, for foot injuries, other.  However, under this Code, a 20 percent rating requires a moderately severe disability of the foot.  In the instant case, there are no objective findings indicative of a moderately severe disability of the entire right or left foot. 

While the medical evidence indicates complaints of pain, tenderness and stiffness, no medical professional has indicated any significant occupational or daily limitations due to the Veteran's feet, status-post bilateral bunionectomies.  In January 2008, the VA examiner indicated that the Veteran does not use any assistive devices, correction devices, prosthesis or any regular, ongoing treatment.  Rather, the Veteran's pain is alleviated with medications and does not otherwise affect his daily life.  Similarly, the March 2009 VA examiner noted the Veteran's complaints of pain, stiffness and tenderness, but found no significant impairment to the Veteran's daily tasks or occupation.  

In short, the medical evidence does not reflect"moderately severe" bilateral foot impairment and, therefore, an increased rating under DC 5284 is not warranted.

Accordingly, the Board finds that the Veteran is entitled to two, separate initial 10 percent ratings per foot for his status post bilateral bunionectomies, but no more. 

GERD

The Veteran claims his GERD produces constant pain and discomfort after meals as well as frequent trips to the restroom.  For these reasons, the Veteran claims his condition is worse than currently rated.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2011).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's GERD is currently rated under Diagnostic Code 7346, for hiatal hernia.  See 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, a 10 percent rating is awarded where two or more of the symptoms for the 30 percent evaluation are present at less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating, the highest possible rating under DC 7346, is awarded for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two- year- period preceding onset of the disease. 38 C.F.R. § 4.112 (2011).

In this case, the Veteran was afforded VA examinations in January 2008, November 2008 and March 2010.  In January 2008, the Veteran indicated developing heartburn and reflux in 2004 about one time per week and is now treated with medication for control of the symptoms.  In November 2008, the examiner noted the Veteran developed a gastric ulcer while on active duty and was placed on medication.  

All three examiners noted the Veteran's symptoms are well controlled on medication and do not result in any nausea, vomiting, diarrhea, constipation, weight change or signs of anemia.  Rather, the January 2008 examiner diagnosed the Veteran with GERD, well-controlled on medication and the November 2008 examiner diagnosed the Veteran with "remote history of gastric ulcer without residuals."  The March 2010 VA examiner similarly found no objective signs of significant manifestations of the Veteran's GERD.  Indeed, the Veteran at that time denied regurgitation, nausea, diarrhea, constipation or weight change.  Rather, the 2010 examiner diagnosed the Veteran with GERD indicating the condition caused the Veteran some epigastric distress, but was well controlled with medication.

The Board also finds noteworthy that aside from his daily medication, his treatment records are otherwise silent as to any ongoing complaints or treatment since separation from the military.  The 2008 examiners also indicated the Veteran does not suffer any side effects from his medication.

In short, the medical evidence indicates the Veteran suffered from a gastric ulcer with GERD-like symptoms on active duty, but the condition is now well-controlled on medication with no significant side effects.  There simply is no objective evidence of on-going problems with vomiting, nausea, diarrhea, constipation, anemia or weight change.  Indeed, there is medical evidence to the contrary. 

The Veteran's complaints of heartburn, frequent trips to the bathroom and pain were already contemplated in the current 10 percent rating assigned.  None of the medical evidence, however, supports a higher rating or supports any significant symptoms due to the Veteran's service connected disability.  

The Board considered the applicability of alternative diagnostic codes related to the digestive system.  

As explained above, with regard to diseases of the digestive system, particularly within the abdomen, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the evidence as a whole indicates the Veteran's principal complaint with regard to his GERD throughout time has been heartburn, regurgitation and epigastric pain.  Other diagnostic codes pertinent to the digestive system provide for a rating greater than 10 percent, but only for findings of moderately severe attacks of abdominal pain (DC 7347), recurrent ulcers (DC 7348), or other unrelated symptomatology.  

In short, based on the medical evidence and the Veteran's contentions, the Board finds no provision in which to assign the Veteran a rating greater than 10 percent for his GERD. 

Traumatic Headaches

The Veteran's service treatment records confirm the Veteran was in a motorcycle accident on active duty causing a concussion.  Since the time of this accident, the Veteran claims he suffers with daily severe headaches ranging 1 to 2 hours.   

The Veteran was afforded VA examinations to ascertain the severity of his traumatic headaches in January 2008, November 2008, March 2010 and, most recently June 2010.

Prior to the June 2010 VA examination, the Veteran's headaches were rated 10 percent disabling under 38 C.F.R. § 4.124a, DC 8099-8100.  DC 8099 indicates the disability is not listed in the Schedule for Rating Disabilities and has been rated as analogous to migraine headaches under DC 8100.  38 C.F.R. § 4.27.  Based on the June 2010 VA examination findings, the RO awarded the Veteran an increased rating to 30 percent, effective June 11, 2010 (the exact date of the most recent VA examination) under DC 8100.

Under DC 8100, a compensable 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  In contrast, a noncompensable rating is assigned for attacks less frequently.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's ongoing treatment records do indicate regular complaints of "daily" headaches.  The January 2008 VA examiner diagnosed the Veteran with post-traumatic headaches stemming from his motorcycle accident, noting a frequency of one headache per day lasting two hours with medication.

The November 2008 VA examiner similarly diagnosed the Veteran with headaches stemming from his motorcycle injury with a frequency of four to five headaches per week lasting one to two hours on medication.  The Veteran was diagnosed with "post concussion syndrome."

In March 2010, the Veteran was afforded another VA examination where, at that time, he complained of three to four headaches per week causing him to miss one week of work over the last year.  The Veteran also indicated he took pills to control his headaches twice a day. 

Most recently, in June 2010, the Veteran was afforded another VA examination where the Veteran again indicated he suffers daily headaches since 2008.  The examiner, at that time, indicated the Veteran's mild traumatic brain injury had stabilized, but caused chronic traumatic headaches, prostrating in nature, with memory problems.  The examiner noted the Veteran had been absent 8 days over the past year, and 7 of those days were specifically due to the Veteran's headaches.  

The Veteran's employer submitted a statement in September 2008 indicating the Veteran came to work on several occasions with, among other things, bad headaches.  The employer accommodates the Veteran's medical condition and indicates the Veteran is good at tolerating and working through the pain.

In short, throughout the entire appellate time frame, the Veteran's traumatic headaches have been described as "daily," "prostrating," and lasting one to two hours on medication.  The evidence indicates the Veteran consistently claims to have missed at least one week of work per year due to headaches.  

The Board finds the severity of the Veteran's headaches has been consistently and credibly described throughout the appellate time frame.  That is, despite the Veteran's increased rating, effective June 11, 2010, the Board finds the symptoms described within the June 2010 VA examination report are consistent with prior 2008 and 2010 examination reports. 

It is clear the Veteran suffers with daily headaches lasting one to two hours that, at times, cause him to miss work.  The June 2010 VA examiner specifically described these headaches as "prostrating," but the other examination reports describe the severity of the Veteran's headaches similarly.  

For these reasons, the Board finds the Veteran's awarded 30 percent rating should stem back to the entire appellate time frame, effective April 1, 2008.  A rating greater than 30 percent, however, is not warranted for any time frame.

The Veteran concedes his headaches rarely cause him to miss work.  Indeed, he indicates he only missed approximately one week of work over the last year due to his headaches.  All examiners, moreover, describe the Veteran's headaches as lasting one or two hours and otherwise controlled on medication.  

Despite the frequency of his headaches, the Veteran's traumatic headaches do not cause him "severe economic inadaptability."  Cf. 38 C.F.R. §. 4.124a, DC 8100.  The Veteran is currently employed and is well-regarded by his employer despite his medical condition.  The Veteran is able to work through his headaches and otherwise control the length and effect of his headaches with medication.  

As such, the Board finds the medical evidence does not support a rating greater than 30 percent for the Veteran's traumatic headaches.  As indicated above, the Veteran's traumatic headaches have been manifested by consistent symptoms throughout the entire appellate time frame, to include daily headaches lasting one to two hours, controlled on medication and causing some work absenteeism, but not "severe" economic inadaptability.  

For these reasons, the Veteran is entitled to a rating of 30 percent, but no higher, for his traumatic headaches through the entire appellate time frame.

Extra-Schedular Considerations

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the record does not establish that the rating criteria are inadequate for rating any of the service-connected disabilities discussed in this decision.  The competent medical evidence of record shows that the Veteran's right shoulder and foot disabilities are primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As described in more detail above, a comparison between the level of severity and symptomatology of the Veteran's GERD and headache disabilities with the relevant established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, there is no evidence of unemployability.  The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of TDIU is not warranted. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. 

ORDER

Entitlement to an initial rating of 20 percent, but no higher, for right shoulder residuals of separation with moderate impingement syndrome is granted, subject to the laws and regulations governing monetary awards.

Entitlement to two, separate initial ratings of 10 percent, but no higher, for residuals of left and right foot bunionectomies of the great toes is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD) is denied.

Entitlement to an initial rating of 30 percent, but no more, for post-traumatic migraine headaches is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran claims his chronic neck pains include radiating pain into his left arm and is more severe than currently rated.  He further claims he has bilateral hearing loss due to his 21 year military career and exposure to military acoustic trauma.  He believes his left ear hearing loss is worse than currently rated.

The Veteran was afforded VA examinations for his cervical spine in November 2008 and, more recently, in March 2010.  At both times, the Veteran complained of chronic severe neck pain radiating into his left upper extremity.  In March 2010, the examiner noted the Veteran's cervical spine was manifested by limited motion, pain, and EMG evidence of nerve damage.  In contrast, the 2008 examination indicated a "normal" neurological examination.  The 2010 VA examination, moreover, did not adequately specify the nerve affected or the severity of nerve damage.  In light of the conflicting and incomplete medical evidence, a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

With regard to the Veteran's claimed hearing loss, the Veteran was only afforded a VA examination in January 2008, conducted prior to his separation from the military.  At that time, the examiner noted the Veteran's 21 year military history of noise exposure, to include fuel trucks, helicopters and weaponry.  Other than occasionally listening to loud music recreationally, the Veteran had no non-military noise exposure.  At that time, the Veteran's service treatment records revealed a significant shift in auditory threshold levels bilaterally, but not to the extent of a hearing loss disability as defined in 38 C.F.R. § 3.385 for purposes of service connection.  The January 2008 VA examiner found the Veteran did suffer from left ear hearing loss, but right ear findings were still considered within normal limits according to § 3.385.  See 38 C.F.R. § 3.385 (2011).

The Veteran has never been afforded a post-service audiological examination.  Accordingly, it is unclear the current state of the Veteran's left ear hearing loss, whether the Veteran currently has right ear hearing loss and, if so, whether any found right ear hearing loss may be attributed to his in-service noise trauma and auditory threshold shifts.  A new VA examination is indicated.

The Board further notes that the issue of entitlement to service connection for right ear hearing loss is "inextricably intertwined" with the issue of entitlement to an initial compensable rating for left ear hearing loss.  That is, whether the Veteran's right ear hearing loss complaints may be service connected directly impacts the initial rating of the Veteran's currently service-connected left ear hearing loss.  The Veteran's right ear service connection claim, therefore, must be fully decided prior to adjudication of the Veteran's left ear increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to obtain VA outpatient treatment records and private treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from any identified VA Medical Center.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After completion of paragraph 1 and records are obtained, to the extent available, the Veteran should be scheduled for an appropriate audiological VA examination to assess the current severity of the Veteran's claimed bilateral sensorineural hearing loss.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

Based on the examination and review of the record, the examiner should provide objective findings of the current severity of the Veteran's hearing loss.  

The examiner is also asked to provide an opinion as to whether the Veteran currently has right ear hearing loss and, if so, whether any such hearing loss is at least as likely as not (i.e., probability of 50 percent) due to in-service acoustic trauma (to include helicopters, weaponry and fuel trucks) and/or in-service complaints of hearing loss and/or in-service shifts of auditory threshold levels.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After paragraph 1 above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's cervical spine disability and any neurological manifestations found.  The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

Based on the examination and review of the record, the examiners should address the following:

(a) The neurological examiner should provide an opinion as to whether there is objective evidence of neurological impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).   

(b) The orthopedic examiner should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the cervical spine.  In addition, the examiner should discuss whether the Veteran's neck disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his neck repeatedly over a period of time.

The orthopedic examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician prescribed bed rest) the Veteran has experienced during each 12 month period since April 2008 due to this spine disability.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete (to include adjudication of any and all "inextricably intertwined" issues), readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


